PER CURIAM.
At issue in this appeal is the propriety of the trial court’s denial of appellant’s motion for conditional release from a state mental hospital. The record in this case is so scanty that we believe the interests of justice require that the cause be remanded with instructions to conduct a full eviden-tiary hearing in compliance with Hill v. State, 358 So.2d 190 (Fla. 1st DCA 1978).
REVERSED and REMANDED with instructions.
HURLEY and DELL, JJ., and PURDY, H. MARK, Associate Judge, concur.